COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



JOSE JUAN SANDOVAL,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00245-CR

Appeal from the

346th District Court

of El Paso County, Texas

(TC# 20100D02656)

MEMORANDUM  OPINION

	Appellant, Jose Juan Sandoval, appeals an order denying his motion to reduce bond.  Because
Appellant has not complied with Rule 25.2 of the Texas Rules of Appellate Procedure, we dismiss
the appeal.
	Rule 25.2 governs a defendant's right of appeal in a criminal case.  The rule requires the trial
court to enter a certification of the defendant's right of appeal in every case in which it enters a
judgment of guilt or other appealable order.  Tex. R. App. P. 25.2(a)(2).  We are required to dismiss
the appeal if a certification showing the defendant's right of appeal is not part of the record.  Tex.
R. App. P. 25.2(d).
	In this case, the clerk's record does not include the certification.  The Clerk of this Court
notified Appellant by letter dated August 10, 2010, of the Court's intent to dismiss the appeal
without further notice unless Appellant remedied the defect by filing the required certification within
thirty days.  On September 22, 2010, the Clerk sent a second letter to Appellant, again advising him
that the appeal would be dismissed without further notice unless he provided the certification within
thirty days.  Appellant did not respond to either letter, and the required certification has not been
filed.  Accordingly, the appeal is dismissed.

						GUADALUPE RIVERA, Justice
November 17, 2010

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)